PER CURIAM.
The final summary judgment under review, requiring the defendant Florida Insurance Guaranty Association, Inc. [FIGA] to pay on a claim made by Lawyers Title Insurance Corporation [Lawyers Title] against the plaintiffs Century Title, Inc. and Lourdes Alatriste [Century Title], is affirmed. This claim was clearly covered by an insurance policy issued by the plaintiff Century’s insurer; this insurer has since been declared insolvent and on its face the defendant FIGA is therefore legally responsible for such claim. § 631.57(1), Fla.Stat. (1989). See also Martino v. Florida Ins. Guar. Ass’n., 383 So.2d 942 (Fla. 3d DCA 1980).
The defendant FIGA argues, however, that the subject claim was not a “covered claim” which FIGA is required to pay under Section 631.54(3), Florida Statutes (1989). We cannot agree. Lawyers Title, although a title insurance company, did not make a subrogation or related-type claim against Century Title; it made a claim against its agent, Century Title, for monies it was vicariously required to pay to third parties because of certain negligent errors and omissions of Century Title. This being so, the subject claim does not represent an “amount due any ... insurer ..., as subro-gation recoveries or otherwise ” and thus is not excluded as a FIGA claim under the above statute.
Affirmed.